Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Reginald Reece, Appellant                             Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 11F0746-
 No. 06-14-00192-CR          v.                        202). Opinion delivered by Justice Moseley
                                                       and Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Carter* participating. Concurring Opinion
                                                       by Justice Carter. *Justice Carter, Sitting by
                                                       Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Reginald Reece, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 3, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk